©

- PROGRAMME D'ITALIEN -

Epreuve écrite :

L'épreuve écrite comporte obligatoirment, à partir d'un texte
d'auteur, deux aspects :

* un aspect littéraire et civilisationnel
* un aspect linguistique

- durée de l'épreuve : 5 heures

- cæfficient : * civilisation et littérature : 2
* linguistique : 1

1 - Civilisation : de l'unité italienne (1860) jusqu'à nos jours
(histoire - soci conomie).

11 - Littérature : * Giovanni Verga : "vita dei campi"

* eugenio montale : les poèmes suivants tirés de l'œuvre : ossi
di seppia" : 1 limoni - falsetto - meriggiare pallido e assorto -
valmorbia, discorrevano il tuo fondo - cigola la carrucola del
pozzo - a vortice s'abbatte - arsenio - casa sul mare - delta

* Dino Buzzati : "Il deserto dei tartari".

II - Langue : * la linguistique appliquée aux méthodes
d'enseignement de l'italien comme langue étrangère

* l'histoire de la langue italienne.

- PROGRAMME D'ESPAGNOL -
L- programme

1) Langue espagnol :

a - origines et évolution du castillan

b - la réalité linguistique de l'espagne

€ - morphologie et syntaxe de l'espagnol moderne

d - des méthodes structurales aux méthodes communicatives
d'enseignement de l'espagnol comme langue étrangère.

2) Littérature et civilisation d'Espagne et Amérique Latine :
a - deux lectures de l'histoire d'Espagne :

* américo castro : espana en su historia cristianos moros y
judios

* Claudio Sanchez Albornoz : espana, un enigma historico
b- le mythe indigène dans la littérature hispano-américaine
Miguel Angel Asturias : hombres de maïz

Augusto Roa Bastos : hijo de hombre.

II - Consistance des épreuves :

Epreuves écrites : durée : 5 heures.

Les épreuves écrites comportent obligatoirement :

a - une épreuve portant sur la langue (cœf. 2)

b - une épreuve portant sur la littérature et la
civilisation (cœf. 1).

Tunis, le 19 octobre 1995.
Le Ministre de l'Education
Hatem Ben Othman
Vu
Le Premier Ministre

Hamed Karoui

MINISTERE DE L'INDUSTRIE

Arrêté du ministre de l'industrie du 19 octobre 1995,
portant extension de la durée de la période initiale du
permis de recherche de substance minérales du second
groupe dit permit "Zarat".

Le ministre de l'industrie,
Vu le décret du ler janvier 1953, sur les mines,

Vu le décret du 13 décembre 1948, instituant des dispositions
spéciales pour faciliter la recherche et l'exploitation de substances
minérales du 2ème groupe, ensemble les textes qui l'ont modifié
ou complété,

Vu la loi n° 85-93 du 22 novembre 1985, portant ratification
du décret-loi n° 85-9 du 14 septembre 1985, instituant des
dispositions spéciales concernant la recherche et l'exploitation des
hydrocarbures liquides et gazeux,

Vu la loi n° 87-9 du 6 mars 1987, portant modification du
décret-loi susvisé,

Va la loi n° 90-56 du 18 juin 1990, portant encouragement à la
recherche et à la production des hydrocarbures liquides et gazeux,

Va la loi n° 91-7 du 11 février 1991, portant approbation de la
convention, du cahier des charges et leurs annexes signés à Tunis
le 5 avril 1990 entre l'Etat tunisien d'une part, l'entreprise
tunisienne d'activités pétrolières (ETAP) et la société coho
international ltd (COHO) d'autre part,

Vu la loi n° 94-40 du 7 mars 1994, portant approbation de
l'avenant n° 1 modifiant la convention et ses annexes relatives au
permis "Zarat",

Vu le décret n° 86-200 du 7 février 1986, portant composition
et fonctionnement du comité consultatif des hydrocarbures,

Vu l'arrêté du 19 septembre 1990, portant institution du permis
de recherche de substances minérales du second groupe dit permis
"Zarat”,

Vu l'arrêté du 26 novembre 1991, portant cession partielle des
intérêts de COHO dans le permis "Zarat" au profit de Marathon
Petroleum Zarat Ltd,

Vu l'arrêté du 12 février 1993, portant cession partielle des
intérêts de COHO dans le permis "Zarat" au profit de N.R.M
Opérating Compagny L.P,

Vu l'arrêté du 4 janvier 1994, portant cession totale des
intérêts de COHO dans le permis "Zarat” au profit de la société
Command Petroleum Tunisia PTY Lid (Command),

Vu la lettre du 19 août 1992, par alquelle la société Marathon
Petroleum Zarat Ltd a notifié à l'autorité concédante la cession de
la totalité de ses intérêts à sa filiale M.P Zarat Limited,

Vu la lettre en date du 26 septembre 1992, par laquelle NRM
Operating Compagny L.P a notifié sa décision de transférer la
totalité de ses intérêts à sa filiale Edisto Tunisia Ltd (Edisto),

Vu la demande du 31 mai 1994, déposée à la direction des
mines, demande par laquelle le sociétés ETAP, M.P Zarat
Limited, Edisto et Command ont sollicité une extension de six
mois de la durée de la période initiale du permis "Zarat" soit
jusqu'au 24 mars 1995,

Vu la demande du 10 janvier 1995, déposée à la direction
générale des mines, demande par laquelle les sociétés ETAP, M.P
Zarat Limited, Edisto et Command ont sollicité une extension
d'une année de la durée de la période initiale du permis "Zarat",

Vu l'avis favorable émis par le comité consultatif des
hydrocarbures lors de ses réunions du 2 novembre 1994 et 9 mars
1995,

Vu le rapport du directeur général de l'énergie,

N° 86 Journal Officiel de la République Tunisienne — 27 octobre 1995

Page 2021

>
©

Arrête :
Article premier. - Est accordée une extension de dix huit mois

de la durée de la période initiale du permis de recherche de

substance minérales du second groupe dit permis "Zarat”.

Suite à cette extension, la durée de la période initiale du permis
arrivera à échéance le 23 mars 1996.

Art. 2. - Ce permis demeure régi par la convention et ses
annexes telles que ratifiées par la loi n° 91-7 du 11 février 1991,
ainsi que par le décret susvisé du Ler janvier 1953 et par les lois n°
85-93 du 22 novembre 1985, n° 87-0 du 6 mars 1987 et n° 90-56
du 18 juin 1990 susvisées.
Tunis, le 19 octobre 1995.
Le Ministre de l'Industrie
Slaheddine Bouguerra
Vu
Le Premier Ministre
Hamed Karoui

Arrêté du ministre de l'industrie du 19 octobre 1995,
portant extension de la durée de validité de la période
initiale du permis de recherche de substance minérales
du second groupe dit permit "Grombalia".

Le ministre de l'industrie,

Vu le décret du ler janvier 1953, sur les mines,

Vu le décret du 13 décembre 1948, instituant des dispositions
spéciales pour faciliter la recherche et l'exploitation de substances
minérales du 2ème groupe, ensemble les textes qui l'ont modifié
ou complété,

Vu la loi n° 85-93 du 22 novembre 1985, portant ratification
du décret-loi n° 85-9 du 14 septembre 1985, instituant des
dispositions spéciales concernant la recherche et l'exploitation des
hydrocarbures liquides et gazeux,

Vu la loi n° 87-9 du 6 mars 1987, portant modification du
décret-loi susvisé,

Vu la loi n° 90-56 du 18 juin 1990, portant encouragement à la
recherche et à la production des hydrocarbures liquides et gazeux,

Vu la loi n° 91-60 du 22 juillet 1991, portant approbation de la
convention et ses annexes signées à Tunis le 28 février 1991 entre
l'Etat tunisien d'une part, l'entreprise tunisienne d'activités
pétrolières (ETAP) et la société Marathon Petroleum Grombalia
Limited (Marathon) d'autre part,

Vu le décret n° 86-200 du 7 février 1986, portant composition
et fonctionnement du comité consultatif des hydrocarbures,

Vu l'arrêté du 27 mai 1991, portant institution d'un permis de
recherche de substances minérales du 2ème groupe dit permis
"Grombalia" au profit d'ETAP et Marathon,

Vu l'arrêté du 26 novembre 1991, portant extension de la
superficie du permis "Grombalia”,

Vu l'arrêté du 18 septembre 1992, portant institution d'une
concession d'exploitation de substances minérales du second
groupe dite concession "Belli”,

Vu la demande déposée le 18 mars 1995, à la direction
générale des mines, demande par laquelle les sociétés ETAP et
Marathon ont sollicité une extension d'une année de la durée de
validité de la période initiale du permis "Grombalia”,

Vu l'avis favorable émis par le comité consultatif des
hydrocarbures lors de sa réunion du 8 juin 1995,

Vu le rapport du directeur général de l'énergie,
Arrête :

Article premier. - Est accordée une extension d'une année de la
durée de validité de la période initiale du permis de recherche de
substance minérales du second groupe dit permis "Grombalia”.

Suite à cette extension, la validitée de la période i
permis arrivera à échéance le 17 juin 1996.

Art. 2. - Ce permis demeure régi par la convention et ses
annexes telles que ratifiées par la loi n° 91-60 du 22 juillet 1991,
ainsi que le décret susvisé du ler janvier 1953 et par les lois n°
85-93 du 22 novembre 1985, n° 87-9 du 6 mars 1987 et n° 90-56
du 18 juin 1990 susvisées.

Tunis, le 19 octobre 1995.

Le Ministre de l'Industrie
Slaheddine Bouguerra
Vu
Le Premier Ministre
Hamed Karoui

Arrêté du ministre de l'industrie du 19 octobre 1995,
portant extension de la durée de validité de la période
initiale du permis de recherche de substance minérales
du 2ème groupe dit permit "Sud Nefta'.

Le ministre de l'industrie,

Vu le décret du ler janvier 1953, sur les mines,

Vu le décret du 13 décembre 1948, instituant des dis
spéciales pour faciliter la recherche et l'exploitation de substances
minérales du 2ème groupe, ensemble les textes qui l'ont modifié
ou complété,

Vu la loi n° 85-93 du 22 novembre 1985, portant ratification
du décret-loi n° 85-9 du 14 septembre 1985, instituant des
dispositions spéciales concernant la recherche et l'exploitation des
hydrocarbures liquides et gazeux,

Vu la loi n° 87-9 du 6 mars 1987, portant modification du
décret-loi susvisé,

Va la loi n° 90-56 du 18 juin 1990, portant encouragement à la
recherche et à la production des hydrocarbures liquides et gazeux,

Vu la loi n° 94-4 du 17 janvier 1994 portant approbation de la
convention et ses annexes signées à Tunis le 20 juillet 1993 entre
l'Etat tunisien d'une part, l'entreprise tunisienne d'activités
pétrolières (ETAP) et les sociétés tracer petroleum corporation et
euromin Canada Ltd d'autre part,

Vu le décret n° 86-200 du 7 février 1986, portant composition
et fonctionnement du comité consultatif des hydrocarbures,

Vu l'arrêté du 20 octobre 1993, portant institution du permis
de recherche de substances minérales du 2ème groupe dit permis
"Sud Nefta",

Vu l'arrêté du 28 juillet 1995, portant cession totale des
intérêts de tracer pétroleum corporation au profit d'international
euromin corporation,

Vu la lettre déposée à la direction générale des mines le 19
octobre 1994 par laquelle euromin Canada Ltd a notifié le
changement de dénomination de sa compagnie en international
euromin corporation (LE.C).

Vu la demande déposée le 24 avril 1995, à la direction
générale des mines, demande par laquelle l'entreprise tunisienne
d'activités pétrolières et la société international euromin
corporation, ont sollicité une extension d'une année de la durée de
validité de la période initiale du permis "Sud Nefta”,

Vu l'avis favorable émis par le comité consultatif des
hydrocarbures lors de ses réunions du 9 mars et 8 juin 1995,

Vu le rapport du directeur général de l'énergie,

Arrête :

Article premier. - Est accordée une extension d'une année de la
durée de validité de la période initiale du permis de recherche de
substance minérales du second groupe dit permis "Sud Nefta”.

Suite à cette extension, la durée de validité de la période
initiale du permis arrivera à échéance le 27 avril 1997.

Page 2022

Le

Journal Officiel de la République Tunisienne — 27 octobre 1995 N° 86
